       '   'I                                                                                                                                     1-1
,;{'•• ·~ A:6145B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I   oft

                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                             V.                                      (For Offenses Committed On or After November I, 1987)



                             Antonio Sarabio-Torres                                  CaseNumber: 3:19-mj-22591

                                                                                     Charles N Guthrie
                                                                                     Defendant's Attorney


     REGISTRATION NO. 13584508

     THE DEFENDANT:
      lZl pleaded guilty to count(s) I of Complaint
                                      ----'----------------'--------------
       •  was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                      Nature of Offense                                                           Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                  I

      •         The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - ~ - -
      •         Count(s)
                          ------------------                             dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                      •     TIME SERVED

      lZl Assessment: $IO WAIVED lZl Fine: WAIVED
      lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
       •  Court recommends defendant be deported/removed with relative,--------~ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, June 27, 2019
                                                                                   Date of Imposition of Sentence


     Received         f
                     DUSM
                            jJ {ft.[/_,(_                                               0
                                                                                               ~~(6
                                                                                            BLE JACQUELIN . CORLEY
                                                                                        ED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                        3:19-mj-22591
